Citation Nr: 0334025	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-47 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).

2.  Entitlement to an increased evaluation for residuals of a 
myocardial infarction, currently evaluated as 60 percent 
disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right shoulder disorder with a partial 
tear of the bursal surface supraspinatus.

4.  Entitlement to service connection for a cervical spine 
(neck) disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

7.  Entitlement to an initial rating in excess of 30 percent 
for an adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1983 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 and February 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi. In October 
1994, the RO denied a rating in excess of 30 percent for 
residuals of a myocardial infarction with hypertension. In 
February 1998, the RO denied entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU). A February 2000 rating decision 
denied entitlement to service connection for right shoulder 
and neck disorders and also denied the veteran's attempt to 
reopen his claims for service connection for a low back 
disorder.

In June 2000, a hearing was held before Bettina S. Callaway, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).

The Board remanded this case in June 2000.  After the last 
remand, the RO granted service connection for residuals of a 
right shoulder disorder with a partial tear of the bursal 
surface supraspinatus.  The veteran appealed the disability 
rating assigned.

The veteran filed a notice of disagreement in September 2001 
to an August 2001 RO decision with respect to the initial 
separate rating in excess of 10 percent for hypertension and 
for an initial rating in excess of 30 percent for an 
adjustment disorder with mixed anxiety and depression.  The 
Board has reviewed the claims file and has determined that a 
remand is warranted regarding these issues, and the remand 
order follows the decision below. See Manlincon v. West, 12 
Vet. App. 238 (1999).  

During the pendency of the appeal, the case was transferred 
to the Indianapolis RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In an August 1985 decision, the RO denied the veteran's 
claim for service connection for a low back disorder; 
following appropriate notification, the veteran did not 
perfect an appeal.

3.  The basis for the August 1985 decision was that there was 
no evidence of record that the veteran's congenital low back 
disorder was caused or aggravated during service.

4.  No medical evidence has been presented or secured since 
the last final decision of record that indicates that a low 
back disorder was incurred during service.

5.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The veteran's service-connected residuals of a myocardial 
infarction has been manifested by no more than a typical 
history of acute coronary occlusion or thrombosis, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible; or by no more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

7.  The veteran has a high school education and last worked 
on a full time basis in 1987.

8.  The veteran is service-connected for a myocardial 
infarction, evaluated as 60 percent disabling; an adjustment 
disorder with anxiety and depression, evaluated as 30 
percent; hypertension associated with residuals of a 
myocardial infarction, evaluated as 10 percent disabling; and 
residuals of a right shoulder injury, evaluated as 10 percent 
disabling.

9.  The veteran's combined disability rating is 80 percent.  

10.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The RO's August 1985 decision denying service connection 
for a low back disorder is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen claims for service connection 
for a low back disorder has not been submitted. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for a rating in excess of 60 percent for the 
veteran's service-connected residuals of a myocardial 
infarction have not been met.  38 U.S.C.A. § 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (1997); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 4.7, 4.104, 
Diagnostic Code 7006 (2003).

4.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, VA fulfilled its duties to 
inform and assist the appellant on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  Through correspondence, 
the rating decisions, the statement of the case, the 
supplemental statement of the case, a September 2000 Board 
Remand, and a March 2001 letter from the RO, VA informed the 
appellant of the type of evidence needed to substantiate his 
claims.  The appellant was also advised that VA would assist 
in obtaining identified records, but that it was appellant's 
duty to provide enough information for VA to obtain the 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statements of the case, and the letter from 
the RO informed the appellant of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  As for VA's duty to obtain any 
medical examinations, this was fulfilled by providing a VA 
examination to the appellant in October 2000.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  New and Material Evidence

The record reflects that the RO denied entitlement to service 
connection for a low back disorder in August 1985. The RO 
denied the claim because the medical evidence of record 
indicated that the veteran had a congenital low back disorder 
that was not caused or aggravated during service.  Despite 
appropriate notification, the veteran did not perfect an 
appeal.

A previously denied claim can only be reopened upon the 
submission of new and material evidence. When new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim. See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them. If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record. 38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996). For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. § 
3.156. Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in August 1985 includes VA and non-VA 
medical records, a transcript of a hearing held at the RO, a 
transcript of a hearing before the undersigned, Social 
Security Administration records, and written statements 
provided by the veteran and his representative. 

As previously mentioned, to reopen his claim for service 
connection, the veteran must bring evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and that is "so significant that it must be 
considered in order to fairly decide the claim". 38 C.F.R. § 
3.156(a) (2001). The evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability." See Hodge, 155 F.3d. 
1356.

The Board concludes that the additional evidence submitted 
after the August 1985 RO decision, although new in that it 
has not been previously submitted, is not material evidence 
because it does not bear directly and substantially upon the 
specific matters under consideration, that is, whether a low 
back disorder was incurred or aggravated during service. In 
fact, these records primarily concern the veteran's claims 
for increased disability ratings and TDIU.  The documents, 
including the Social Security Administration records, are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim. The additional 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disabilities. 38 C.F.R. § 3.156(a) (2001); Hodge, 155 F.3d at 
1363. The new evidence of record does not show that the 
veteran incurred or aggravated a low back disorder during 
service.  This evidence does not bear substantially upon the 
specific matter under consideration of whether the veteran's 
claimed disorder originated or was aggravated during service. 
Therefore, it is not material. Furthermore, none of the 
evidence, either by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim. 

Accordingly, this evidence, although new, is not material, 
and the veteran's appeal must be denied.  The Board has 
considered the veteran's June 2000 testimony before the 
undersigned.  The Board has also considered the veteran's 
written statements, which are associated with the claims 
files.  Nevertheless, The veteran's testimony simply echoes 
his previous contentions prior to the last final decision of 
record in August 1985.  He has not provided evidence that is 
so significant that it must be considered in order to fairly 
decide the merits of this claim. 

In sum, the evidence submitted since the August 1985 RO 
decision is cumulative or redundant of previously considered 
evidence, and/or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


III.  Residuals of a myocardial infarction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 2002). Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present. 38 
C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 
282 (1991). Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 (2001). It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. § 
4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2003). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2003).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses. 38 C.F.R. § 4.14 (2003). Impairments associated 
with a veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation. The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct. Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2003).

Prior to January 12, 1998, infarction of the myocardium was 
rated as arteriosclerotic heart disease under Diagnostic Code 
7005.  See 38 C.F.R. § 4.104, Diagnostic Code 7006 (1997).  
Under Diagnostic Code 7005, as in effect prior to January 12, 
1998, a 100 percent evaluation is warranted during and for 6 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.; or after 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  A 60 percent evaluation is warranted following 
typical history of acute coronary occlusion or thrombosis as 
above, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible.  A 30 
percent evaluation is warranted following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attacks, ordinary manual labor feasible.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1997).

On January 12, 1998, the rating criteria for diseases of the 
heart, including myocardial infarction, were revised.  The 
revised rating criteria provides that for myocardial 
infarction (Diagnostic Code 7006), a 100 percent evaluation 
is warranted during and for three months following myocardial 
infarction, documented by laboratory tests.  Thereafter, a 
100 percent evaluation is warranted with history of 
documented myocardial infarction, resulting in: chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent evaluation is warranted 
for more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
evaluation is warranted for workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (effective January 12, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  In this regard, the General Counsel of VA has 
held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to both criteria in effect during 
the course of the entire appeal.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  As 
the RO has considered the claim under the former and revised 
criteria in the August 2002 supplemental statement of the 
case, there is no due process bar to the Board doing 
likewise, and applying the more favorable result.  

Applying the former criteria, the Board finds that there is 
no persuasive evidence that shows that the veteran's service-
connected heart disability was manifested by a history of 
acute coronary occlusion or thrombosis, or a history of 
substantiated repeated anginal attacks with more than light 
manual labor not feasible.  The medical evidence includes no 
findings of coronary occlusion or thrombosis.  The October 
2000 VA examiner stated that, considering only the veteran's 
heart disability, employment was possible.  Therefore, more 
than a 60 percent rating under the former criteria is not 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

With respect to the revised rating criteria, the Board notes 
that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change, or January 12, 1998.  With that in mind, 
medical evidence does not demonstrate that the veteran's 
service-connected heart disability resulted in more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, so as to warrant assignment of 
the next higher, 60 percent, evaluation under the revised 
criteria.

The objective medical findings include no evidence of 
congestive heart failure.  Additionally, there is no evidence 
of left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Therefore, the Board finds that the 
veteran's cardiac impairment does not exceed that for a 60 
percent evaluation at any time since January 12, 1998, under 
the new rating criteria.  Consequently, the Board finds that 
an increased rating is not warranted under the new criteria.  
38 C.F.R. § 4.104, Code 7006 (2002).

The Board concludes that even with consideration of 38 C.F.R. 
§ 4.7, the criteria for a disability rating higher than 60 
percent for the veteran's service-connected heart disability 
are not met, under either the former or revised regulations.  

IV.  TDIU

The veteran contends that he is unemployable due to his 
service-connected disabilities alone.  In order to establish 
a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service- connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).

Service connection is in effect for residuals of a myocardial 
infarction, evaluated as 60 percent disabling; an adjustment 
disorder with anxiety and depression, evaluated as 30 
percent; hypertension associated with residuals of a 
myocardial infarction, evaluated as 10 percent disabling; and 
residuals of a right shoulder injury, evaluated as 10 percent 
disabling.  The veteran's combined disability rating is 
80 percent.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
the evidence must still show that the veteran is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue, therefore, is whether the 
veteran's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor that takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the evidence shows that the veteran has a high 
school education.  He reported that he had to stop working in 
1987 as a result of a heart attack.  The Social Security 
Administration granted the veteran disability benefits in 
January 2000 due to a low back disorder, a psychiatric 
disorder, and hypertension.  As noted, the veteran is service 
connected for a psychiatric disorder and hypertension with 
residuals of a myocardial infarction.

According to an October 2000 VA cardiovascular examination 
report, the veteran was diagnosed with arteriosclerotic 
cardiovascular disease, status post myocardial infarction 
with hypertension.  The veteran was tested at 7-10 METS.  His 
blood pressure was measured as 152/90 on August 16, 2000, and 
130/90 on September 16, 2000.  The examiner opined that 
neither the veteran's "hypertension nor his heart disease" 
prevented him from being employed.

A VA psychiatric examiner diagnosed the veteran in October 
2000 with a chronic adjustment disorder with mixed anxiety 
and depression with a Global Assessment of Functioning (GAF) 
score of 45 overall and 60 with only the adjustment disorder.

According to a June 2002 letter from the VA Regional Office 
and Insurance Center in Philadelphia, Pennsylvania, in 
adjudicating an unrelated issue, it was concluded that the 
veteran was totally disabled.

In June 2000, the veteran testified before the undersigned 
sitting in Washington, D.C.  He described the problems he 
faced in obtaining and maintaining employment because of his 
service-connected impairment.

The Board notes that the October 2000 VA examiner opined that 
the veteran's heart disorder, by itself, did not prevent him 
from being employed.  The examiner, however, did not address 
the veteran's other service connected disorders.  Given the 
veteran's considerable service-connected disabilities, 
primarily the severity of his service-connected heart and 
anxiety disorders, the findings in the VA and non-VA medical 
evidence, and the Social Security Administration records, the 
Board finds that the evidence supports the claim for TDIU in 
this case.  

ORDER

Having submitted no new and material evidence, the veteran's 
application to reopen his claim for service connection for a 
low back disorder is denied.

A rating in excess of 60 percent for residuals of a 
myocardial infarction is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  The Board no longer has 
authority to attempt to cure VCAA deficiencies.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

According to the record, the veteran filed a notice of 
disagreement in December 1998 to a November 1998 RO decision 
with respect to the issues of entitlement to an initial 
rating in excess of 10 percent for hypertension and an 
initial rating in excess of 30 percent for an adjustment 
disorder with mixed anxiety and depression.  The Board has 
reviewed the claims file and has determined that a remand is 
warranted regarding these issues. See Manlincon v. West, 12 
Vet. App. 238 (1999).

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

Particularly, the RO must notify the 
veteran as to what evidence is 
needed to support his claims, which 
are listed on the title page of this 
action, what evidence VA will 
develop, and what evidence the 
veteran must furnish to warrant a 
favorable decision.  

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination for the following: 

A)  a spine examination to determine 
whether the veteran currently has a 
cervical spine disorder.  Send the 
claims folder to the examiner for 
review.  The examiner should review 
the claims folder, including the 
service medical records that 
indicate that the veteran injured 
his neck during service.  If the 
examiner determines that the veteran 
has a current cervical spine 
disorder, the examiner should 
express an opinion as to whether it 
is "at least as likely as not" that 
the veteran's cervical spine 
disability is related to the injury 
documented during service.  The 
examiner's attention is directed to 
the documents marked with yellow 
tabs on the right hand side of the 
back of the earliest volume of the 
claims folders.

The physician should support 
the opinions by discussing 
medical principles as applied 
to specific medical evidence in 
this case, including whether it 
is "likely," "at least as 
likely as not," or "unlikely" 
that any current cervical spine 
disorder is proximately due to 
or the result of the veteran's 
active duty service. ("As 
likely as not" does not mean 
within the realm of medical 
possibility, but rather that 
the weight of medical evidence 
both for and against a finding 
of causation related to service 
is so evenly divided that it is 
as medically sound to find in 
favor of causation as it is to 
find against it.)

If, in the examiner's opinion, 
the veteran does not cooperate, 
then please have the examiner 
review the record and address 
the foregoing questions based 
on a review of the record 
without a physical examination.

If it is not medically possible 
to make the foregoing findings, 
the examiner should state this 
and explain why.

B)  Then the VA orthopedic examiner 
should determine the current extent 
of any functional impairment from 
the veteran's service-connected 
right shoulder disability. All 
indicated studies, including range 
of motion studies in degrees, should 
be performed. In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain. The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain. Tests of joint motion against 
varying resistance should be 
performed. The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described. The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups). If feasible, the 
examiner should assess any 
additional functional impairment 
during flare-ups, on repeated use or 
due to incoordination, weakened 
movement, and/or excess fatigability 
in terms of additional degrees of 
limitation of motion. If this is not 
feasible, the physician should so 
state. The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work. The rationale for all 
opinions expressed should also be 
provided. The claims folder must be 
made available to and reviewed by 
the examining physician.

3.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

4.  Then, the RO should readjudicate the 
appellant's claims. If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  With respect to the 
issues of entitlement to an initial 
rating in excess of 10 percent for 
hypertension, and an initial rating in 
excess of 30 percent for an adjustment 
disorder with mixed anxiety and 
depression, the RO should issue a 
statement of the case addressing these 
issues.  All appropriate appellate 
procedures should then be followed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



